Citation Nr: 1017718	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disorder. 

2.  Entitlement to service connection for psychiatric 
disorder. 

2.  Entitlement to service connection for residuals of 
botulism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1978 to February 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In that rating decision, the RO 
reopened the claim for service connection for psychiatric 
disorder, but it confirmed and continued the denial of the 
benefit based on the merits.  The RO also denied service 
connection for residuals of botulism.  The Veteran has 
appealed the denial of his claims. 

While the February 2006 RO decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

It is noted as a matter of history that the Veteran's claim 
for psychiatric disorder (originally claimed as a nervous 
disorder) was originally denied in an October 1981 rating, 
because there was no evidence of a nervous condition that was 
related to service.  The Veteran did not appeal the RO's 
decision, and it became final.  The Veteran sought to reopen 
his claim in February 2005. 

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder.  During 
the hearing, the Veteran stated that he now only asserts 
entitlement to service connection for psychiatric disorder on 
a direct basis.  He indicated that he no longer wished to 
seek service connection for a psychiatric disorder as 
secondary to residuals of botulism.  See February 2010 Board 
hearing transcript, page 2.  As such, the Board will only 
address this issue on a direct basis. 

At the time of the hearing, the Veteran submitted evidence 
directly to the Board accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009). 

The issue of entitlement to service connection for 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1981 rating decision, the RO denied the 
claim for service connection for a nervous condition, because 
the evidence did not show that the disability was related to 
service.  The Veteran did not appeal that decision, and it 
became final. 

2.  Since October 1981, VA has received additional pertinent 
evidence that relates to an unestablished fact (a current 
diagnosis of major depressive disorder as well as other 
previous diagnoses for bipolar disorder and general anxiety), 
that is necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating that claim.

3.  The file contains no competent medical evidence that 
shows the Veteran had botulism in service, and no evidence 
that shows he has any current residuals from botulism or 
other digestive or abdominal disorder. 




CONCLUSIONS OF LAW

1.  The RO's October 1981 decision that denied the claim of 
service connection for a nervous condition became final.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Since the RO's October 1981 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  The criteria for service connection for residuals of 
botulism have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Veteran must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id.  Here, in view of the 
Board's favorable decision to reopen the claim of service 
connection for psychiatric disorder, any further discussion 
as to that claim regarding any lapses in duties to assist and 
notify, or regarding whether the Veteran was prejudiced by 
any such lapses, would serve no useful purpose.  

Turning to the remaining issue of entitlement to service 
connection for residuals of botulism, the Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the veteran and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, prior to the February 2006 rating decision, VA 
satisfied most of the notification requirements of the VCAA 
by the way of an August 2005 letter to the Veteran.  In that 
letter, the RO identified for the Veteran the types of 
evidence needed in order to substantiate his claim of service 
connection for residuals of botulism.  In addition, the RO 
noted what evidence and information the Veteran was required 
to provide, and what evidence and information that VA was 
required to provide.  By the way of a November 2007 
notification letter, the Veteran was informed as to how a 
disability rating and an effective date are determined.  

Although the November 2007 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the November 
2007 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a January 2009 statement of the case was provided to the 
Veteran. See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

On review of the claims file, it appears that the Veteran has 
been provided with sufficient notification, and that he has 
been given every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  

The record shows that the Veteran receives disability 
benefits for a bipolar disorder from the Social Security 
Administration (SSA).  Those records are not contained in the 
claims folder.  It is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the Veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 
67 (1996).  Also, in Tetro v. Gober, 14 Vet. App. 110 (2000), 
the Court held that VA has the duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists.

Here, the SSA records would not be relevant to the claim for 
residuals of botulism. The record shows the Veteran receives 
benefits for his psychiatric disorder; there is no indication 
in the record that he also receives them for any digestive 
disorder or residuals of botulism.  The Board finds that it 
may proceed with adjudication of the claim without prejudice 
to the Veteran. 

VA provided the Veteran with a digestive medical examination 
in October 2008. The examiner determined the nature of the 
Veteran's digestive disorder and commented as to whether any 
identified condition was a residual of botulism.  The 
examination report contains sufficient information on which 
to adjudicate the claim. See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
a psychiatric disorder. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in an October 1981 
rating decision.  The Veteran did not appeal, and the rating 
decision became final.  38 C.F.R. § 20.1100.  In February 
2005, the Veteran initiated the current claim on appeal.  
Subsequently in a February 2006 rating decision, the RO 
reopened the claim, but confirmed and continued the denial of 
the claim based on the merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

The evidence of record at the time of the RO's October 1981 
rating decision consisted of the Veteran's service treatment 
records, and the Veteran's July 1981 statements contained his 
original claim for service connection.  A review of the 
service treatment records shows that the Veteran was seen at 
the mental health clinic five times from May 1979 to January 
1981, but the report of the February 1981 examination prior 
to separation showed a normal psychiatric evaluation and a 
medical opinion that the Veteran did not have any "physical 
or mental defects" that warranted any further action.  On 
the associated report of medical history, the Veteran 
indicated that he had experienced symptoms of depression or 
excessive worry.  In the physician summary, it was noted that 
the Veteran had excessive worry related to work and financial 
problems.  The Veteran's DD 214 service personnel record 
shows he was discharged under honorable conditions but it was 
determined he had unsuitable apathy and a defective attitude 
for military service

The RO denied the claim in the October 1981 rating decision, 
because the evidence failed to show that the Veteran a 
current disability that was related to service.  

In order for the Board to reopen the Veteran's claim for 
service connection, the Board must find that there is some 
new and material evidence submitted since October 1981.   To 
be "new", this evidence must not be redundant of that which 
was already on file in 1981.  To be "material", this new 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  Here, that unestablished fact is 
medical evidence of a current disability and/or evidence that 
the Veteran's disability was related to service.  Further, 
this new and material evidence must raise a reasonable 
possibility of substantiating the claim. 

The evidence added to the claim file since the October 1981 
rating decision, consists of: the Veteran's service personnel 
records; VA mental health treatment records for various 
psychiatric disorders, to include depression, bipolar 
disorder and general anxiety disorder; a March 2007 and April 
2008 medical statement from the Veteran's treating VA 
psychiatrist that shows the Veteran is unable to work due to 
his psychiatric disorder; and a October 2008 VA psychiatric 
examination report that showed a diagnosis for depressive 
disorder.  

The additional evidence received since the October 1981 
rating decision shows that the Veteran has a current 
diagnosis of major depression, and possible diagnosis of 
bipolar disorder.  See October 2008 VA psychiatric 
examination report; see also VA mental health treatment 
records.  This additional evidence received since the RO's 
October 1981 relates to the unestablished fact (whether the 
Veteran's has a currently diagnosed condition and if that 
condition was related to his service) and it is necessary to 
substantiate the claim.  Further, the additional evidence is 
neither cumulative nor redundant, and that it raises a 
reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a), 
and thereby meets the requirements to reopen.  On that basis, 
the claim for service connection for a psychiatric disorder 
is reopened.  38 C.F.R. § 3.156.  The issue is addressed on 
the merits below in the Remand portion of this decision.

3.  Service Connection

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Factual Background and Analysis

The Veteran is also seeking entitlement to service connection 
for residuals of botulism.  The Veteran asserts that he 
acquired botulism in service, and that he has current 
residuals of botulism manifested as umbilical hernia.  

The Veteran stated that on one particular occasion in service 
he ate something bad and as a result was extremely sick where 
he was hospitalized for about a week.  The Veteran reported 
that he has not had any similar symptoms since service, but 
he did have some intestinal bleeding in 2004 or 2005 and he 
had surgery for an umbilical hernia. 

A review of the service treatment records shows that the 
Veteran received inpatient treatment for acute 
gastroenteritis in May 1980.  A subsequent May 1980 service 
treatment record shows the Veteran continued to complain of 
gastrointestinal symptoms, but there is no other treatment 
note for gastrointestinal or abdominal pain during service.  
The report of the February 1981 examination prior to 
separation did not indicate any digestive or abdominal 
problems.  On the associated report of medical history, the 
Veteran marked "yes" next to frequent indigestion, but he 
marked "no" for stomach or intestinal trouble. 

A review of the post-service VA treatment records does not 
show any complaints or treatment for botulism or residuals of 
botulism.  

In October 2008, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
VA examiner noted that the Veteran reported of history of 
acute symptomatology after eating a hamburger in the base 
mess hall.  The examiner noted that the symptoms ultimately 
resolved without sequelae.  The Veteran had a normal 
abdominal examination.  There was no evidence of a hernia 
upon physical examination.  The VA examiner made the 
following statement: 

The hallmark of botulism is neurologic symptoms, 
first presenting with cranial nerve abnormalities 
and then more generalized and severe neurologic 
symptoms.  The [V]eteran's verbal history does not 
include any history of any cranial nerve or other 
generalized neurologic symptoms, nor is there any 
documentation of any neurological findings in the 
[V]eteran's records related to ingestion of tainted 
food.  The records document acute gastroenteritis 
which is entirely different from botulism.  These 
facts, along with normal abdominal exam and no 
noted neurologic findings or complaints make it 
more likely than not that the [V]eteran did not 
have botulism, and therefore, no associated 
complications, sequalae or other conditions 
associated with or aggravated by botulism. 

The report of the October 2008 VA examination, page 3 and 4. 

In this case, the Veteran asserts entitlement to service 
connection for residuals of botulism.  The record, however, 
does not show a current diagnosis for botulism, any residuals 
of botulism or any other gastrointestinal disorder.  The VA 
examiner noted that there was no evidence of any botulism 
shown in service, and there was no evidence of any current 
residuals of botulism.  Although there is evidence that the 
Veteran had acute gastroenteritis in service, the recent 
medical evidence does not show any current abdominal or 
gastrointestinal disorder.  The October 2008 VA examination 
report shows a normal abdominal examination.  

The Board has considered the Veteran's testimony about his 
history of intestinal bleeding and an umbilical hernia; 
however, the current medical examination revealed no abnormal 
findings.  Absent a finding of a current disability, service 
connection is not warranted.  In addition, the Court has held 
that there can be no valid claim without proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992);   Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, 
there is no current diagnosis of botulism, any disorder as a 
residual of botulism, or any other gastrointestinal disorder; 
service connection is not warranted.  See Hickson, 12 Vet. 
App. at 253.  

Should the Veteran be diagnosed with condition in the future 
that is related to acute gastroenteritis in service, he is 
encouraged to submit evidence of that diagnosis and reopen 
his claim.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for psychiatric disorder, and 
the claim is reopened.   

Entitlement to service connection for residuals of botulism 
is denied.   




REMAND

As discussed above, VA has received additional evidence, 
which is sufficient to reopen the Veteran's claim for service 
connection for psychiatric disorder; however, additional 
development is necessary prior to adjudication of this claim.  

First, a remand is necessary to obtain the records from the 
Social Security Administration (SSA) for the Veteran's 
disability benefits for psychiatric disorder, to include a 
bipolar disorder.  As noted above, those records are not 
contained in the claims folder.  The Court has held that VA 
has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists and the records from that agency may be 
relevant.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Here, it is apparent that 
the SSA would be relevant.  As such, the Veteran's SSA 
records should be obtained and associated with the claims 
folder. 

Second, a remand is needed to obtain any outstanding records 
of pertinent medical treatment.  It is noted that during the 
February 2010 hearing, the Veteran testified that he recently 
received treated for bipolar disorder at the VA Medical 
Center in San Antonio (VAMC) in September 2009.  The Veteran 
further testified that his treating VA psychiatrist had 
recorded that his bipolar disorder was related to his 
service.  A review of the record only shows VA treatment 
record up to September 2008.  Since the VA treatment record 
may contain pertinent nexus evidence, a remand is necessary 
to obtain any outstanding pertinent VA treatments records 
from September 2008 to the present and associate them with 
the claims folder. 

Additionally, a review of the record also shows that there 
are outstanding private records for psychiatric treatment in 
the early 2000s from a medical provider in Universal City.  
See February 2010 Board hearing transcript, page 10.  Prior 
to the February 2010 Board hearing, the Veteran had not 
identified these outstanding treatment records.  An attempt 
should be made to obtain these records.  The AOJ should 
contact the Veteran and ask him to submit a completed VA Form 
21-4142, Authorization and Consent to Release Information, 
for any outstanding private treatment records, and in 
particular, for the records from Universal City. 

If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Lastly, the AOJ should schedule the Veteran for a new VA 
psychiatric examination to identify the nature and etiology 
of any psychiatric disorder.  Although the Veteran was 
evaluated in October 2008 in conjunction with this claim, 
additional evidence has been (and will be) associated with 
the claims folder that has not yet been considered by a VA 
examiner.  To this extent, after all the available records 
have been associated with the claims folder, the AOJ should 
schedule the Veteran for another VA psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  It is noted that 
the Veteran has already identified 
outstanding VA treatment records from 
September 2008 to the present and private 
treatment records from Universal City.  
The AOJ should ask the Veteran to submit a 
completed VA Form 21-4142, Authorization 
and Consent to Release Information, for 
any outstanding private treatment records, 
and in particular, for the records from 
Universal City.

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file. If these records are not 
available, certification of such should be 
placed in the record.

3.  After all available records have been 
obtained, the AOJ should schedule the 
Veteran for VA psychiatric examination, by 
an appropriate specialist, to identify the 
nature and the etiology of any psychiatric 
disorder.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all the findings 
should be set forth in detail.  The claims 
file should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  

After review of the claims file and 
examination, the examiner should identify 
any psychiatric diagnosis, and indicate 
when such condition was first shown.  For 
each such diagnosis, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that such disorder was related to the 
Veteran's period of service.  The examiner 
should comment on what medical evidence 
supports his conclusion. 

If the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.

4.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


